Title: To Thomas Jefferson from John Bankhead Magruder, 26 January 1826
From: Magruder, John Bankhead
To: Jefferson, Thomas

Dear Sir.  Charlottesville Jany 26th 1826Again I am constrained to trouble you on a subject concerning which I wrote you about the 12th of December last. I shall be ordered to West Point on the first day of June next, and I wish to embrace the facilities, of acquiring knowledge, afforded by the University, in the intermediate time, and I am told by the Proctor, that I will be obliged to pay, for the four months, I remain there, ending on the last day of May, as if for the whole year. The Law, in relation to this subject, after recommending all, to be ready to begin with their class on the 1st day of Feby, ends I think, with the words, “but those who enter at any time after, must pay for the whole year.” I will be ready to commence with my class on the 1st day of Feby next and I conceived  that the Law, was made, for the purpose of collecting the students by the first of the term, that the different classes might be formed at once, and proceed in their operations with regularity. and that if it had any effect, upon those, who left college, after having entered on the 1st day of the term, it would be upon those, who left it, by sentence of the Faculty or by their own will. but I did not think, that my case would come under that Law, in as much, as, by my acceptance of a cadet’s warrant, I  am bound, to obey any order, which I receive from the War Department, consequently my leaving the College, would not be by my own will—I am willing to pay the fee required for Dormitory fee, for the whole year, for reasons assigned in your note to me upon that subject, last December, and am also willing to pay for one half of the Session, to each Professor, whose lectures I may attend.I knew not, to whom I could apply for information upon this subject, with more propriety than yourself, as Rector of the University, & I should be happy to hear from you upon the subject as soon as  convenient —Accept, Sir, the assurances of my highest respect—Yr Obt StJohn B. Magruder